In the United States Court of Federal Claims
                                         Filed: June 6, 2018


      IN RE DOWNSTREAM ADDICKS                       Sub-Master Docket No. 17-9002L
      AND BARKER (TEXAS) FLOOD-
      CONTROL RESERVOIRS                             Rule of the United States Court of
                                                     Federal Claims 12(i);
                                                     Rule of the United States Supreme Court
                                                     13.

      THIS DOCUMENT APPLIES TO:

      ALL DOWNSTREAM CASES


                           MEMORANDUM OPINION AND ORDER

       On April 19, 2018, the court issued a Memorandum Opinion And Scheduling Order that
deferred a ruling on the Government’s February 20, 2018 Motion To Dismiss, pursuant to Rule of
the United States Court of Federal Claims (“RCFC”) 12(i), that authorizes the court to defer
making a decision on “any defense listed in RCFC 12(b)(1)-(7) . . . until trial.” ECF No. 92 at 2.

        On May 17, 2018, the Government filed a Motion For Reconsideration. ECF No. 95 at 4.
The basis for the May 17, 2018 Motion is the Government’s view that the United States Court of
Appeals for the Federal Circuit’s decision in St. Bernard Parish Government v. United States, Nos.
2016-2301 & 2016-2373, 2018 WL 1882913 (Fed. Cir. Apr. 20, 2018) “addresses the same issue
raised in the pending motion to dismiss and provides additional support for adjudication of the
pending motion to dismiss now.” ECF No. 95 at 2.

        Rule 13 of the Rules of the United States Supreme Court provides that a petition for a writ
of certiorari to review judgment in a case “is timely[,] when it is filed with the Clerk of [the
Supreme Court] within 90 days after entry of the judgment.” The deadline for the parties to file a
petition for a writ of certiorari is July 19, 2018.

       In light of the fact that the deadline for the parties to file a petition for a writ of certiorari
with the Clerk of the United States Supreme Court has not passed, it is premature for the court to
rule on the Government’s May 17, 2018 Motion. Accordingly, that motion is denied. The
Government may move for reconsideration of the court’s April 19, 2018 Order after July 19, 2018.

        IT IS SO ORDERED.

                                                        s/ Susan G. Braden
                                                        Susan G. Braden
                                                        Chief Judge